Case 2:20-cv-06295-RGK Document 10 Filed 08/19/20 Page i1ofi Page ID#:98

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06295-RGK Date August 19, 2020

 

 

Title IN RE: BERND SCHAEFERS

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Dismissing Bankruptcy Appeal

On August 4, 2020, the Court issued an OSC re Dismissal for Lack of Prosecution. Appellant
was ordered to show cause in writing no later than August 14, 2020, why Appellant had failed to cure
the deficiencies noticed by the Court on August 3, 2020. Those deficiencies include failure to file a
Statement of Issues, Designation of Record and Notice of Transcript, as well as the failure to pay the
filing fee for Notice of Appeal, despite notification by the Court on July 15, 2020.

On August 18, 2020, Appellant filed a Designation of Record, designating four items from the
record on appeal. It is unclear whether Appellant intended this filing to be an untimely response to the
August 4 OSC. In any event, the Appellant has failed to timely respond in full to the various deficiencies
noted in the August 3, Notice of Deficiency. Based on the foregoing, the Court hereby dismisses
Appellant’s Bankruptcy Appeal for lack of prosecution.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
